DETAILED ACTION
This is a first office action is in response to applicant’s communication dated 10/22/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims’ Status
Claims 2-3, 8, 12-19 & 25 are cancelled.  Claims 1, 7, 9, 20, 21, 26 and 27 have been amended.  Claims 1, 4-7, 9-11, 20-24 and 26-30 are pending and are considered in this action. 

Response to Arguments/Comments
103 Rejection
With respect to the Armstrong’s reference, Applicant’s argument is moot in light of a new art and new grounds of rejection due to amended claim.
With respect to the Kote reference, the claims are read in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In response to applicant's argument, pg.13-14 of the Arguments/Remarks, that Kote is not directed towards shared wallet system, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Here, though Kote may not teach a 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 4-6, 9-11, 20-24 and 29 are rejected under 35 U.S.C 103 as being obvious over Armstrong (US20150262137A1; hereinafter, “Armstrong”) in view of Kote (US20170109748A1; hereinafter: “Kote”), and further in view of Yang et al. (US20150287026A1; hereinafter: “Yang”).
With respect to claim 1, 9 & 21
Armstrong teaches the claim limitations of:
receiving, by a service provider computing device, a cryptocurrency balance transfer request from a first party computing device ([0031], The invention further provides a method of managing bitcoin, including establishing, by a host computer system, a vault and storing first and second electronic communication addresses in relation to the vault, storing, by the host computer system, bitcoin in the vault, receiving, by the host computer system, a request to transfer an amount of the bitcoin out of the vault….), the cryptocurrency balance transfer request being a request to transfer a cryptocurrency balance from a first party private address to a first party 

Performing the cryptocurrency balance transfer by sending the cryptocurrency balance from the first party private address to the first party (fig. 63, [0196-0199] & [0171-0180].)
the cryptocurrency balance transfer being private transaction(fig. 45, fig. 70 & [0105], The transfer instruction that results in the transfer (Transfer 5) thus results in no miner's fee being charged to and paid by the first host computer system 14. No host fee is charged to the second wallet (Wallet B) because the transfer (Transfer 7) is made to another wallet (Wallet A) within the wallets 42 of the first host computer system 14. By contrast, the transfer instruction that results in the transfer (Transfer 7) representing the transfer to the Bitcoin address (Bitcoin address 6) in the third wallet (Wallet C) results in a miner's fee that is paid by the first host computer system 14 to the miner computer system 28. The miner computer system 28 is responsible for verifying transfers of bitcoin over the Bitcoin network 12. In the present scenario, the miner computer system 28 verifies the transfer of bitcoin from the second wallet (Wallet B) to the third wallet (Wallet C).)
the first party (see fig. 50 element 74 or 76 or 78) located in a shared wallet service on the service provider computing device and the first party private address (see fig. 50 element 80)  located in a logically protected space of the shared wallet service (see also fig. 70);
performing the cryptocurrency transaction by sending the cryptocurrency balance from the first party  ([0019], In order to execute a subsequent on-block chain transaction, the wallet management module receives, over the network interface device, a second transfer instruction for an amount of bitcoin from the first wallet and a bitcoin address associated with a second node of the Bitcoin network, and in response to the second transfer instruction, records a transfer in the first wallet for the amount of bitcoin in the second transfer instruction out of the first wallet, broadcasts a message to the Bitcoin network, including to the second node, to record a transfer associated with the bitcoin address associated with the second node, for the amount of bitcoin in the second transfer instruction, and pays a miner's fee for the second transfer.)
wherein the cryptocurrency transaction is provided for public recordal on a block of a block chain for verification (see [0019] & [0084]), 

Armstrong does not explicitly disclose, but Kote teaches:
receiving, by the service provider computing device, a refund of the cryptocurrency balance of the cryptocurrency transaction from the second party address to the first party (see [0023].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kote with the teaching of Armstrong as they relate to a system/method of managing blockchain transactions.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as 

Armstrong in view of Kote do not explicitly disclose, but Yang teaches:
([0032], The multi-signature authentication system 206 can process financial transactions (e.g., deposits and withdrawals) for all users using the same common pool of cryptocurrency addresses (and private keys). Cryptocurrency addresses can be a hash of public keys corresponding to the private keys maintained and secured by the multi-signature authentication system 206. In this case, the cryptocurrency addresses and the private keys are “shared” or “mixed” for the users. A specific user's balances are tracked “off the block chain” away from the virtual currency network 216.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kote /Armstrong with the teaching of Yang as they relate to a system/method of managing blockchain transactions.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Armstrong offers the embodiment of transacting blockchain transaction using both private/public wallets.  One of ordinary skill in the art at the time the invention was made would have recognized the methods of transacting blockchain transaction as disclosed by Armstrong to the methods of using shared pubic address of a shared wallet in a blockchain transaction as taught by Yang for the predicated result of improved systems of a more secured and robust cryptocurrency wallet.


With respect to claim 4, 10 & 22
The combination of Armstrong and Kote teaches the limitation of claim 1, 9 & 21 respectively.  Armstrong further teaches: the service provider provides the first party private address and a plurality of private addresses for other parties in the logically protected space of the shared wallet service ([0026], the invention also provides a method of transacting bitcoin. A processor stores a plurality of Bitcoin addresses in a wallet. The processor selects a first transfer set of the Bitcoin addresses for cold storage in a first vault. The processor transfers at least a portion of each of the Bitcoin addresses of the first transfer set to the first vault while keeping the portions a first transaction set in the register.)

With respect to claim 5 & 23
The combination of Armstrong and Kote teaches the limitation of claim 4 & 21 respectively.  Armstrong further teaches: the first party private address is private to the first party and the service provider ([0006], The Bitcoin address is derived from the public portion of one or more cryptographic key pairs. The private portion of a key pair is not disclosed to the public.)

With respect to claim 6, 11 & 24
The combination of Armstrong and Kote teaches the limitation of claim 5, 9 & 23 respectively.  Armstrong further teaches: the first party private address is maintained private to the first party and the service provider by a cryptographic protocol ([0016], The wallet establishment module establishes a first wallet in the data store, stores login details for the first wallet and storing a value representative of an amount of bitcoin held by the first wallet.)

With respect to claim 20
The combination of Armstrong and Kote teaches the limitation of claim 9.  Armstrong further teaches: The processing server configured to send cryptocurrency balance from the first party shared public address to the first party private address (see [0121]-[0123].)

With respect to claim 29
The combination of Armstrong and Kote teaches the limitation of claim 1.    Armstrong further teaches: transferring the cryptocurrency balance from a first party cold storage to the first party private address, the first party cold storage maintained private to the first party private address by a cryptographic protocol  ([0107], FIG. 46 illustrates components that are used for cold storage of value of bitcoin, including a local storage 56, a local controller 58, a vault 64, a splitter 66, one or more encryption algorithms 68 and 70 and an offline distribution module 72.)


Claims 7 & 26 are rejected under 35 U.S.C 103 as being obvious over Armstrong (US20150262137A1; hereinafter, “Armstrong”) in view of Kote (US20170109748A1; hereinafter: “Kote”) in view of Yang et al. (US20150287026A1; hereinafter: “Yang”), and further in view of ROOYEN et al. (US20150324764A1; hereinafter: “ROOYEN”).
With respect to claim 7 & 26
The combination of Armstrong and Kote teaches the limitation of claim 1 & 21 respectively.  The combination does not explicitly disclose, but ROOYEN teaches:
sending, by the service provider computing device, the cryptocurrency balance from the first party shared public address to the first party private address ([0039], The cryptocurrency system (130) is used to hold and transfer a balance of cryptocurrency between cryptocurrency addresses……………. The 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of ROOYEN with the teaching of Armstrong/ Kote as they relate to a system/method of managing cryptocurrency transactions.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to transfer the balance within the first party wallet.

Claims 27 & 30 are rejected under 35 U.S.C 103 as being obvious over Armstrong (US20150262137A1; hereinafter, “Armstrong”) in view of Kote (US20170109748A1; hereinafter: “Kote”) in view of Yang et al. (US20150287026A1; hereinafter: “Yang”) in view of ROOYEN et al. (US20150324764A1; hereinafter: “ROOYEN”), and further in view of Melika et al. (US20170078493A1; hereinafter: “Melika”).
With respect to claim 27
The combination of Armstrong, Kote and ROOYEN teaches the limitation of claim 7.  The combination does not explicitly disclose, but Melika further teaches: the sending of the cryptocurrency balance from the first party shared public address to the first party private address is an automatic process ([0027], The cryptocurrency transferred in the funding transaction is used to settle the cost of operating the channel 28. The contract fund is held by the transaction wallet 37 which is a cryptocurrency wallet. In some embodiments, the above steps occur automatically, and in a very short time span of a few seconds or less (depending on latency) upon the initial request to initiate payment for a channel 28.)


With respect to claim 30
The combination of Armstrong, Kote and ROOYEN teaches the limitation of claim 7.  Armstrong further teaches: transferring the cryptocurrency refund balance from the first party private address to a first party cold storage, the first party cold storage maintained private to the first party private address by a cryptographic protocol ([0107], FIG. 46 illustrates components that are used for cold storage of value of bitcoin, including a local storage 56, a local controller 58, a vault 64, a splitter 66, one or more encryption algorithms 68 and 70 and an offline distribution module 72.)

Claims 28 are rejected under 35 U.S.C 103 as being obvious over Armstrong (US20150262137A1; hereinafter, “Armstrong”) in view of Kote (US20170109748A1; hereinafter: “Kote”) in view of Yang et al. (US20150287026A1; hereinafter: “Yang”), and further in view of Melika et al. (US20170078493A1; hereinafter: “Melika”).

With respect to claim 28
The combination of Armstrong and Kote teaches the limitation of claim 1.  The combination does not explicitly disclose, but Melika teaches: generating, by the service provider computing device, a notification of the refund, and transmitting, by the service provider computing device, the notification of the refund to the first party computing device ([0030-0031], see also [0032], At the termination of required usage, the buyer 40 indicates to the buyer node 36 to terminate the session. The buyer node 36 in turn provides notification to the seller 42 to end service.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Melika with the teaching of Armstrong/Kote as they relate to a system/method of managing cryptocurrency transactions.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to create a notification if a refund occurs.

Conclusion
THIS ACTION IS MADE Final, necessitated by amendment.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this non-final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YIN Y CHOI/
Examiner, Art Unit 3685                                                                                                                                                                                        2/1/2022
                                                                                                                                                                                 /JAMES D NIGH/Senior Examiner, Art Unit 3685